Order entered July 8, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00246-CV

                   CELLULAR SALES OF KNOXVILLE, INC., Appellant

                                                  V.

                             MARTIN E. MCGONAGLE, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-02647

                                              ORDER
       We GRANT appellant’s July 2, 2013 unopposed motion for an extension of time to file

its brief. Appellant shall file its brief on or before July 11, 2013.


                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE